DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/13/2022 have been entered. The amendments overcome the rejection under 35 USC 112(b) set forth in the previous office action. Claims 1-20 remain pending while claims 11-20 remain withdrawn from consideration. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US 2019/0343521).
Regarding claim 1, Williams et al. discloses a surgical stapling system (FIG 10 including stapler 1 and buttress loading assembly 200, paragraph [0037]) comprising: a surgical stapling apparatus (1, FIG 1, 9, and 10, paragraph [0051]) including a first jaw member (40, FIG 2, paragraph [0051]) and a second jaw member (50, FIG 2, paragraph [0051]) configured to fasten tissue grasped between the first and second jaw members (Abstract, paragraph [0051-0053]); and a buttress loading unit (201, paragraph [0067], FIG 6) including a loader (210, FIG 8, paragraphs [0067-0070]) and a clip (220, FIGs 6, 8, and 9, paragraph [0054-0060067, 0070-0072, 0075-0081]) supported in the loader (220 is seated within 219 of the loader, paragraph [0070], FIG 6 and 9), the loader and the clip supporting a release strap (Portions of 100 except for 106, FIGs 4, 5, 8) and a buttress (106, FIG 5, paragraph[0059, 0061-0062]), the loader including an elongated body (212, FIG 6-7, paragraph [0068]) having an inner surface (See inner surface shown in FIG 7), the inner surface defining a passageway (213, paragraph [0068-0069, 0076, 0078]), the clip configured to selectively attach the release strap and the buttress to the first jaw member (Because clip 220 hold the release strap which is attached to the buttress, it is configured for selective attachment to the first jaw member depending on if 220 is seated within 218 of the loader) when the first jaw member is received within the passageway of the loader (FIGs 9-10, paragraphs [0078-0079])
Regarding claim 2, Williams et al. discloses the clip includes a catch assembly (236, FIGs 8 and 10, paragraph [0072 and 0079) that secures the clip to the first jaw member (Via mechanical connection with 20 which is directly connected to the first jaw member).  
Regarding claim 3, Williams et al. discloses the catch assembly includes a support arm (One of fingers 236, FIG 8) and a tab (the other of fingers 236) that is movably positioned relative to the support arm (The support arm and the tab i.e. each finger 236 are movable relative to one another at least to some degree in order to flex open for receiving and retaining tubular body portion 20 within the circular space between the two fingers).
Regarding claim 8, Williams et al. discloses the release strap includes an elongated portion (102, FIG 5) that extends from a detent assembly (112, 114, FIG 5, paragraph [0063 and 0066]; these elements are interpreted as a detent assembly because they connect and therefore prevent undesired movement between 102 and 106 until the connection is released by separation at perforations 108) of the release strap, the elongated portion positioned to couple to the clip (102 of the release strap is wound around and therefore interpreted as being coupled to the clip, paragraphs [0071-0072]), the detent assembly positioned to couple to the loader (Portions of the detent assembly are inserted within passageway 213 of the loader and therefore is interpreted as being positioned to couple to the loader via mechanical contact).  
Regarding claim 9, Williams et al. discloses the buttress includes a first end portion (Top end as viewed in FIG 5) that couples to the loader (This portion is inserted into 213 of the loader and therefore couples to the loader, Paragraph [0071 and 0076]) and a second end portion (Bottom end as viewed in FIG 5, that connects to 102) that couples to the clip (An opposing end portion of the buttress is coupled to clip 220 through mechanical connections).  
Regarding claim 10, Williams et al. discloses the detent assembly of the release strap is configured to couple to the buttress to secure the release strap to the buttress (FIGs 4-5 show the buttress, detent assembly, and remainder of the release strap are all coupled to one another).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/13/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) in view of Beardsley have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Williams et al. (US 2019/0343521).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771